Citation Nr: 0608488	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-11 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case has previously come before the Board.  In March 
2001 and April 2004, the matter was remanded to the AOJ for 
additional development.  The case has been returned to the 
Board for appellate review.


FINDING OF FACT

Bronchial asthma was not manifest in service and is unrelated 
to the veteran's service.


CONCLUSION OF LAW

Bronchial asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
February 1998, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim for increase, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in May 1999, provided notice 
to the veteran of the evidence necessary to support his 
claim.  Supplemental statements of the case dated in April 
2003 and January 2006 also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, letters dated in January 1998, February 2003, and 
December 2004 also instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and the veteran has undergone a VA examination of 
his claimed disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
To the extent that the AOJ failed to address possible 
evaluations and an effective date, such failure is harmless 
as the benefit sought is denied.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for bronchial asthma 
is not warranted.  

The veteran's service medical records show that he was 
treated for acute bronchitis in April 1945.  A clinical 
record brief indicates that the bronchitis was mild and of 
undetermined cause.  The veteran was noted to be recovered.  
X-rays were negative, with the exception of a prominent 
bronchial tree at the right base.  A chest X-ray on discharge 
physical examination in April 1946 was negative and the 
veteran's lungs were normal.  

Post service medical records are silent with respect to 
respiratory complaints until a VA examination in February 
1997, when the veteran reported a history of bronchial asthma 
since 1948.  The examination report does not indicate an 
examination of the veteran's respiratory system.  The 
examiner provided a diagnosis of bronchial asthma.  Current 
VA treatment records show that the veteran is prescribed an 
Albuterol inhaler.  A history of asthma is noted in a March 
2003 VA treatment note.  

On VA examination in May 2004, the examiner found a reference 
to bronchitis in April 1945, but no other reference to 
respiratory problems in service.  The veteran maintained that 
he had suffered from respiratory problems in service and had 
been given medications by a relative.  He claimed that he did 
not want to be discharged and was treated off the record with 
medications that he carried himself.  Pulmonary function 
tests revealed increased airway resistance and severe air 
trapping.  The diagnosis was bronchial asthma.  The examiner 
stated that there was no documentation in the record that 
would allow him to link the veteran's present asthma to an 
acute episode of bronchitis in April 1945.  He concluded that 
it was not as likely as not that the veteran's respiratory 
disorder was related to his in-service bronchitis.  

The evidence establishes that bronchial asthma is not related 
to any incident of the veteran's military service, to include 
a single diagnosis of acute bronchitis in 1945.

The Board has considered the veteran's statements that 
bronchial asthma is related to his service.  However, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The most probative 
evidence, consisting of the veteran's statements for 
treatment purposes establishes a remote post-service onset of 
bronchial asthma.

To the extent that the veteran may assert that he has had 
bronchial asthma since service, the Board finds such 
contention to be unconvincing.  Continuity of symptomatology 
is required where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity is not adequately 
supported, then a showing of chronicity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1992).  
The regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  However, the Court has noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, there is no competent 
evidence of treatment for bronchial asthma until many years 
after the veteran's discharge from service, and the more 
probative evidence clearly establishes a remote post service 
onset.  The Board concludes that any assertion of continuity 
of symptoms is unsupported and not believable.  In reaching 
this determination regarding continuity, the Board finds that 
the silence of the record during a two month period of 
hospitalization and normal lungs during a February 1987 VA 
examination to be far more probative than unsupported lay 
assertions.  The silence and the normal findings constiute 
negative evidence.  See, Forshey v. West, 12 Vet. App. 71 
(1998). 

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bronchial asthma.




ORDER

Entitlement to service connection for bronchial asthma is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


